DETAILED ACTION
The following is a Non-Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/2021 has been entered.

Response to Amendment
Acknowledgment is made to the amendment received 4/6/2021.
Applicant’s amendments to the specification are sufficient to overcome the specification objection set forth in the previous office action. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 28-32 & 36-45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leung et al. (2005/0177209, previously cited) in view of Wang et al. (2007/0270791). 
Concerning claim 28, as illustrated in at least Figs. 1 & 4, Leung et al. disclose a system for providing irrigation fluid during cardiac ablation of targeted tissue (system 100 comprises a means of facilitating communication between the one or more cooling devices 108 and generator 102, and one or more cooling devices 108; [0059]), the system comprising:
a catheter (probe assembly 106; [0067]) comprising: 
a catheter shaft having a fluid lumen (hollow elongate shaft 184; [0067]); and 
an electrode assembly connected to the catheter shaft (one or more energy delivery devices 192; [0067]); 
a plurality of thermal sensors disposed within the catheter (Leung et al. fail to disclose a plurality of thermal sensors disposed within the catheter.  However, Leung et al. disclose alternative embodiments where a temperature sensor 900 is located, via extrusion or another process, in a wall of hollow elongate shaft 184 such that ; 
an ablation generator electrically connected to at least a portion of the electrode assembly (generator 102; [0059]); 
an electronic control unit (ECU) operatively connected to each of the plurality of thermal sensors (feedback control is implemented in a controller or control module which is a component of generator 102; [0059]), the ECU configured to: 
receive as an input data from the plurality of thermal sensors relating to temperature measurements (temperature sensors deliver signals relating to temperature measurements of the inflow and outflow of the cooling fluid and temperature of adjacent tissue; [0076], [0101]), 
determine a temperature differential value responsive to the data (change in temperature is determined using inflow and outflow temperature measurements; [0076], [0101]), 
determine a first value indicative of energy delivered to at a least a first portion of irrigation fluid, the first value responsive to the data (inflow or outflow temperature of cooling fluid is determined and is in response to direct temperature measurement; [0076], [0101]), 
determine a second value indicative of energy delivered to the targeted tissue, the second value responsive to the data (temperature of tissue surrounding shaft is determined and is in response to direct temperature measurement; [0076], [0101]), and 
output the temperature differential value, the first value, and the second value (change in temperature, inflow and outflow temperatures are output to control portion of generator 102 via feedback control loop; [0059]); and 
a control system configured to receive the temperature differential value, the first value, and the second value and to control energy delivery from the ablation generator based at least in part on at least one of the temperature differential value, the first value, and the second value (generator 102 modulates power based on temperature measurements; [0060], [0070]).

Concerning claim 29, Leung et al. disclose the temperature measurements are temperature measurements of irrigation fluid ([0101]). 
Concerning claim 30, Leung et al. disclose a sensor for measuring flow rates of irrigation fluid, wherein the ECU is further configured to receive as an input data from the sensor relating to flow rates of irrigation fluid ([0061]).
Concerning claim 31, Leung et al. disclose the first value and the second value are responsive to the data from the sensor relating to flow rates of irrigation fluid as temperature of inflow/outflow fluid corresponds with flow rate of the fluid ([0061], [0101], [0114]).
Concerning claim 32, Wang et al. further disclose the inner core member (20) comprises: an outer surface, an inner surface defining an inner cavity (17), and an axially extending passageway extending from the inner cavity (17) to the distal end of the inner core member (20) (Fig. 5).
Concerning claims 36-37, Leung et al. fail to specifically disclose the control system configured to increase energy delivery from the ablation generator in response to an increase in the temperature differential and decrease energy in response to a decrease in temperature differential value.  However, Leung et al. teach that the temperature differential to be between inflow and outflow fluid ([0101]), that power can be increased when a temperature measurement from a single temperature sensor is low or decreased when a temperature measurement is high ([0060]) and that providing 
Concerning claim 38, Leung et al. disclose the control system is configured to estimate the temperature of the targeted tissue based at least in part on the temperature differential value ([0101]). 
claim 39, as illustrated in at least Figs. 1, 6A-C & 9A-C, Leung et al. disclose a method for controlling energy delivery from an ablation generator to an irrigated ablation catheter (method for applying energy, particularly radio frequency electrical energy, to a patient's body for cardiac ablation; Abstract, [0002]), the method comprising:
measuring a first temperature using a first thermal sensor disposed at a first location within the catheter; measuring a second temperature using a second thermal sensor disposed at a second location within the catheter; calculating a temperature differential value based at least in part on the first temperature and the second temperature; (temperature sensing elements are located within probe assembly so as to measure the temperature of inflow and outflow of cooling fluid and calculating a chamber in temperature; [0076], [0101])
calculating a first value indicative of energy delivered to at least a first portion of irrigation fluid, the first value based at least in part on the temperature differential value (inflow or outflow temperature of cooling fluid is determined and is based at least in part on direct temperature measurement used for calculating the change in temperature; [0076], [0101]); 
calculating a second value indicative of energy delivered to targeted tissue, the second value based at least in part on the first value (Leung et al. fail to disclose calculating a second value indicative of energy delivered to targeted tissue, the second value based at least in part on the first value. However, Leung et al. disclose two alternative embodiments where a temperature sensor 900 is located, via extrusion or another process, in a wall of hollow elongate shaft 184 such that temperature of the ; 
controlling energy delivery from the ablation generator based at least in part on at least one of the temperature differential value, the first value, and the second value (generator 102 modulates power based on temperature measurements; [0060], [0070]);
wherein the first location and the second location are between an inner core member and an outer shell of the catheter (As discussed above, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Leung et al. such that the first and second locations are between an inner core member comprising the fluid lumens and an outer shell of the catheter in order to provide the benefit of adjusting energy delivered based on multiple temperature feedback points as taught by Leung et al. and since Leung et al. teach that temperature sensing elements may be positioned in any other location as needed; [0101]).
Leung et al. fail to disclose the outer shell surrounding the inner core member and the inner core member and the outer shell define a space therebetween, the space configured to interrupt or reduce a heat transfer path between the first thermal sensor and the second thermal sensor.  However, Wang et al. disclose a system (Fig. 1) for providing irrigation fluid during cardiac ablation of targeted tissue, the system comprising a catheter comprising a catheter shaft (12) having a fluid lumen (16) and an electrode assembly (13) connected to the catheter shaft (12), the electrode assembly comprising an inner core member (20) and an outer shell (18) surrounding the inner core member (20) and a thermal sensor (26) located between the inner core member (20) and outer shell (18); and wherein the inner core member (20) and the outer shell (18) define a non-irrigated space (32) therebetween, the space (32) configured to interrupt or reduce a heat transfer path.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Leung et al. such that the electrode assembly comprises an inner core member and an outer shell surrounding the inner core member; and wherein the inner core member and the outer shell define a 
Claim 40 is rejected upon the same rationale as applied to claim 29. 
Claim 41 is rejected upon the same rationale as applied to claim 30. 
Claim 42 is rejected upon the same rationale as applied to claim 31. 
Claim 43 is rejected upon the same rationale as applied to claim 38. 
Claims 44-45 are rejected upon the same rationale as applied to claims 36-37. 

Claim 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leung et al. (2005/0177209, previously cited) in view of Wang et al. (2007/0270791), as applied to claim 32, in further view of Skarda (2005/0055019, previously cited).
Concerning claim 33, Leung et al. in view of Wang et al. fail to disclose the outer shell is scored with an axially extending slot to separate the outer shell into a plurality of St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 34-35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leung et al. (2005/0177209, previously cited) in view of Wang et al. (2007/0270791), as applied to claim 28, in further view of Edwards et al. (5,472,441, previously cited).
Concerning claims 34-35, Leung et al. disclose the ECU configured to correlate the temperature differential value to a temperature of the targeted tissue ([0101]).  Leung et al. in view of Wang et al. fail to disclose the ECU configured to store data relating to the correlation of temperature differential value to a temperature of the targeted tissue and retrieve the data and control energy delivery based at least in part on the temperature differential value.  However, Edwards et al. disclose a method of controlling energy deliver from an ablation generator comprising an ECU configured to compare temperature differentials and compare them to stored known standards and subsequently control energy delivery.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Leung et al. in view of Wang et al. such that the ECU is configured to store data relating to the correlation of temperature differential value to a temperature of the targeted tissue in order to provide the benefit of controlling energy delivery to accomplish desired ablation size and temperature within the targeted tissue as taught by Edwards et al. (Col. 14, ll. 11-31). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 28-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,788,892 in view of Leung et al. (2005/0177209, previously cited).  Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite an irrigated ablation structure comprising a catheter shaft having a fluid lumen and an electrode assembly comprising an outer shell surrounding an inner core member, wherein the inner core member and the outer shell define a non-irrigated space therebetween, the space configured to interrupt or reduce a heat transfer path between a plurality of thermal sensors disposed within the catheter.  U.S. Patent No. 9,788,892 fails to teach the electronic control unit and method steps of measuring temperatures, determining/calculating values, and controlling energy delivery.  However, Leung et al. discloses a system and method for controlling energy delivery during irrigated cardiac ablation comprising an electronic control unit that measures temperatures, determines/calculates values, and controls energy delivery as detailed in the rejections above.  At the time of the invention, it would have been obvious to one of ordinary skill 

Response to Arguments
Applicant’s arguments are moot in view of the new ground(s) of rejection.
The Examiner notes that the claims fail to recite that the space comprises a vacuum or evacuated region. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Wang et al. (2008/0161797) teaches a plurality of temperature sensors and sensing a temperature differential value for an electrode tip. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794